                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           )   Chapter 11
                                                                 )
TZEW HOLDCO LLC, et al.,1                                        )   Case No. 20-10910 (CSS)
                                                                 )
                                   Debtors.                      )   (Jointly Administered)
                                                                 )
                                                                 )   Docket Ref. No. 173

         NOTICE OF WITHDRAWAL OF SUPPLEMENTAL DECLARATION OF
        ANDREW GRAISER IN SUPPORT OF APPLICATION OF DEBTORS AND
        DEBTORS IN POSSESSION PURSUANT TO SECTIONS 327(A) AND 328(A)
      OF THE BANKRUPTCY CODE, BANKRUPTCY RULES 2014(A) AND 2016 AND
      LOCAL BANKRUPTCY RULES 2014-1, 2016-1 AND 2016-2, FOR ENTRY OF AN
       ORDER AUTHORIZING THEM TO RETAIN AND REMPLOY A&G REALTY
       PARTNERS, LLC AS THEIR REAL ESTATE CONSULTANT AND ADVISOR
           EFFECTIVE AS OF THE PETITION DATE AND TO WAIVE THE
    INFORMATION REQUIREMENTS OF LOCAL RULE 2016-2(D) [DOCKET NO. 173]

                 PLEASE TAKE NOTICE that Debtors, TZEW Holdco, et al. in the above-

captioned case hereby withdraws the Supplemental Declaration of Andrew Graiser in Support of

Application of Debtors and Debtors in Possession Pursuant to Sections 327(A) and 328(A) of the

Bankruptcy Code, Bankruptcy Rules 2014(A) and 2016 and Local Bankruptcy Rules 2014-1,

2016-1 and 2016-2, for Entry of an Order Authorizing Them to Retain and Employ A&G Realty

Partners, LLC as Their Real Estate Consultant and Advisor Effective as of the Petition Date and

to Waive the Information Requirements of Local Rule 2016-2(D) filed with the United States

Bankruptcy Court for the District of Delaware on May 4, 2020.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Apex Parks Group, LLC (5579); Apex Real Property Holdings, LLC (1013); Speedzone Beverage
Company, LLC (2339); Speedzone Holdings, LLC (7913); Speedzone Management, LLC (2937); TZEW Holdco
LLC (0252); and TZEW Intermediate Corp. (1058). The location of the Debtors’ service address in these chapter 11
cases is: 18575 Jamboree Road, Suite 600, Irvine, CA 92612.



DOCS_DE:228543.1 04420/001
Dated: May 5, 2020               PACHULSKI STANG ZIEHL & JONES LLP


                                 /s/ Timothy P. Cairns
                                 Laura Davis Jones (DE Bar No. 2436)
                                 David M. Bertenthal (CA Bar No. 167624)
                                 Timothy P. Cairns (DE Bar No. 4228)
                                 919 North Market Street, 17th Floor
                                 P.O. Box 8705
                                 Wilmington, Delaware 19899 (Courier 19801)
                                 Telephone: (302) 652-4100
                                 Facsimile: (302) 652-4400
                                 Email: ljones@pszjlaw.com
                                        dbertenthal@pszjlaw.com
                                        tcairns@pszjlaw.com

                                 Proposed Counsel to the Debtors and Debtors in
                                 Possession




                             2
DOCS_DE:228543.1 04420/001
